Filed
                                                                                       Washington State
                                                                                       Court of Appeals
                                                                                        Division Two

                                                                                       February 13, 2019




    IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

                                        DIVISION II
 In the Matter of the                                              No. 52011-7-II
 Post-Sentence Petition of

 MARCUS ALAN CHURCH,

                               Respondent.
                                                             UNPUBLISHED OPINION



       MAXA, C.J. — The Department of Corrections (DOC) petitioned this court under RCW

9.94A.585(7) to review the sentence imposed by the trial court in State v. Marcus Alan Church,

Lewis County Superior Court Cause No. 17-1-00650-21.

       In its judgment and sentence, the trial court imposed 36 months of community custody as

part of Church’s sentence for attempted failure to register as a sex offender. DOC asserts that

attempted failure to register as a sex offender is not a sex offense for which community custody

can be imposed under RCW 9.94A.702(1).

       In Postsentence Review of Thompson, we held that DOC is correct and that attempted

failure to register as a sex offender does not qualify for the imposition of community custody. 6

Wn. App. 2d 64, 73, 429 P.3d 545 (2018). Accordingly, we grant DOC’s petition and remand
No. 52011-7-II


Church’s judgment and sentence to the superior court to strike the imposition of community

custody.

        A majority of the panel having determined that this opinion will not be printed in the

Washington Appellate Reports, but will be filed for public record in accordance with RCW

2.06.040, it is so ordered.



                                                      MAXA, C.J.


 We concur:



 WORSWICK, J.




 MELNICK, J.




                                                  2